Citation Nr: 1110786	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  07-25 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from October 1968 to November 1972.  He died in June 2004.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for the cause of the Veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The appellant has asserted that the Veteran's fatal esophageal cancer was causally related to an apical tumor that was found upon discharge examination and subsequently removed from his chest wall, or that the residuals from that tumor materially contributed to his subsequent death.  She has also asserted that the Veteran had a bleeding ulcer which caused his fatal cancer.  

Service treatment records confirm that the Veteran was found to have a large homogenous extra pleural soft tissue mass in the right apex, which was initially thought to be indicative of a malignant neoplasm.  A biopsy in December 1972 revealed that it was a neurilemoma of the right thorax, which was histologically benign.  In January 1973, he underwent a thoracotomy excision of the right chest wall mass.  In a March 1973 rating decision, service connection was granted for postoperative residuals of a chest wall neurilemoma and a 100 percent rating was assigned from December 11, 1972, and a 20 percent rating was assigned effective April 1, 1973.  The rating was reduced to 10 percent from August 1, 1975.  The 10 percent rating remained in effect at the time of his death.  He was also service-connected for a nervous disorder that was rated 30 percent disabling.  His combined rating was 40 percent.  He was not service-connected for an ulcer.  

Private medical records show that the Veteran was diagnosed with a carcinoma of the esophagus in May 2003.  He died in June 2004.  The death certificate lists the immediate cause of death as esophageal hemorrhage due to esophageal cancer.  

However, an opinion has not been obtained.  In this regard, the Board acknowledges that consideration should be given to service-connected diseases involving active processes affecting vital organs since there may be a basis to find that there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2010).  Similarly, there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  38 C.F.R. § 3.312(c)(4) (2010).

Since the questions of causality and materially hastening death are medical questions, the Board finds that VA's duty to assist requires a medical opinion on the matter.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding that a medical examination is needed when evidence is insufficient to grant benefits but indicates that a condition may be associated with service); see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Consequently, a remand is necessary.  

Additionally, although the appellant has reported that the Veteran had a bleeding ulcer from shortly after his discharge from service, she has not submitted medical records to support that assertion.  Upon remand, she should be given the opportunity to identify and/or submit any available treatment reports for that disability to support her claim.  

Finally, the Board observes that there has not been full compliance with VA's duties to notify under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), the implementing regulations codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), or the expansion of such duties in Hupp v. Nicholson, 21 Vet. App. 342 (2007).  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the appellant was provided with VCAA notice letters in March 2005 and August 2005.  The letters noted that the appellant's claim for dependency and indemnity compensation was being processed and included a section entitled "What the Evidence Must Show."  However, the letters failed to advise her as to whether service connection had been established for any disability, in compliance with Hupp, and did not discuss the law pertaining to the assignment of disability ratings and effective dates in compliance with Dingess/Hartman.  Since the case is being remanded for other reasons, these procedural errors should also be corrected.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a corrective VCAA notice letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises her of the Veteran's service-connected disabilities, consistent with Hupp, supra, as well as how disability ratings and effective dates are assigned as outlined by the Court in Dingess/Hartman, supra.  


2.  The RO should contact the appellant and request the names and addresses of all medical care providers who treated the Veteran for a bleeding ulcer and/or esophageal cancer since his discharge from military service.  After securing the necessary release, the RO should obtain these records.

3.  If the appellant submits medical records showing that the Veteran had been diagnosed with an ulcer in service or within one year of his discharge from service, or evidence demonstrating that the Veteran had an ulcer etiologically related to service, the RO should consider whether service connection for an ulcer may be granted for the purposes of establishing entitlement to service connection for the cause of the Veteran's death.  

4.  After the above steps have been accomplished and any additional evidence available is obtained, the Veteran's file should be referred to an appropriate specialist for an opinion.  After a full review of the claims folder, particularly the Veteran's service treatment records, the examiner should express an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities contributed substantially or materially to the Veteran's death, combined to cause the Veteran's death, or aided or lent assistance to the production of the Veteran's death.  Additionally, the examiner should specifically address whether the Veteran was debilitated by a service-connected disability such that he could not withstand the fatal esophageal cancer.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2010).  The opinion should be accompanied by a clear and detailed rationale consistent with the evidence of record.  The examination report should clearly indicate that a review of the claims file was performed in conjunction with this inquiry.  

5.  After the development requested above has been completed to the extent possible, the RO should again review the record and readjudicate the claim for service connection for the cause of the Veteran's death.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

